Citation Nr: 0312228	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-17 796A	)	DATE
	)
	)

THE ISSUE

Whether a September 11, 1957 decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


[The issue of entitlement to an increased evaluation for 
service-connected low back disability will be the subject of 
a separate Board decision].


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The moving party served on active duty in the United States 
Navy from March 1942 to July 1945.  

This matter comes before the Board of Veterans' Appeals based 
on a motion for revision of a September 11, 1957 Board 
decision on the grounds of CUE.

A letter was sent by the Board to the moving party's 
representative on March 28, 2003 noting that a request had 
been made to review a prior Board decision on the grounds of 
CUE in accordance with 38 U.S.C.A. § 7111 and that the 
representative had 30 days from the date of the letter to 
file a relevant response.  A response was received from the 
moving party's representative on April 3, 2003.  The CUE 
motion is now ready for Board review.


FINDINGS OF FACT

1.  In September 1957, the Board denied the moving party's 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected low back disability.  

2.  The Board's decision of September 1957 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's September 11, 1957 decision does not contain CUE.  
38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated September 11, 1957 based on his contention that such 
decision contained CUE.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to Board CUE; and then analyze the 
moving party's contentions and render a decision.

Factual Background

The moving party served on active duty from March 1942 to 
July 1945.

Service medical records reveal that the moving party was on a 
ship that was torpedoed in June 1942, resulting in 
lacerations of the left hand, powder burns of the body and 
face, and internal injuries.  Soon thereafter, he began 
experiencing pain in the low back and groin.  Examination in 
August 1944 revealed tenderness when strain was placed on the 
sacroiliac region.  It was noted in April 1945 that X-rays 
showed first degree spondylolisthesis of L5 on S1 with loss 
of the normal lumbar lordotic curve.  According to a June 
1945 Report of Medical Survey, the moving party had moderate 
sacro-spinalis muscle spasm with pain on motion.  X-rays 
revealed moderate spondylolisthesis of L5 on S1 and an 
anomalous separate neural arch of L5.  He was fitted with a 
back brace.  Spondylolisthesis was diagnosed, and the moving 
party was considered unfit for further service.

A claim for entitlement to service connection for low back 
disability was received by VA from the moving party in July 
1945.  Service connection was granted for spondylolisthesis 
with low back pain by rating decision dated later in July 
1945.  
A 40 percent disability rating was assigned
.  
The moving party complained on VA examination in June 1949 of 
low back pain.  It was noted that he had spondylolisthesis 
with good overall range of lumbar motion.  The examiner 
concluded that although the moving party had a congenital 
defect of the back which had given him considerable 
difficulty in service, his back difficulty had been only 
minimal since service discharge.  

On examination for VA purposes in April 1957, the moving 
party complained of low back and bilateral groin pain.  His 
gait was normal and he was able to stand on his heels and 
toes and perform a deep knee bend without difficulty.  There 
was moderate paravertebral muscle spasm and forward flexion 
was restricted to 60 degrees.  Other trunk motions were 
unrestricted but evinced pain at the extremes of motion.  
There was no neurological deficit.  The diagnosis was 
residuals of spondylolisthesis manifested by limitation of 
trunk motion, muscle spasm and complaints of low back pain.

A May 1957 VA rating decision reduced the 40 percent 
evaluation for low back disability to 10 percent.  The moving 
party was sent a letter dated in May 1957 noting the proposed 
reduction action and telling him that the pertinent VA 
regulations gave him 60 days to submit additional evidence 
showing that the reduction was not warranted.  Two statements 
were received from the moving party later in May 1957.  In 
essence, the moving party indicated that he had to use a 
brace and that he had been forced to give up many forms of 
recreation due to his service-connected back disability.  He 
also indicated that physicians had informed him that his back 
condition would not improve.   

On September 11, 1957, the Board rendered the decision which 
is now under consideration.  The issue on appeal was entitled 
"Increased rating for lumbosacral spondylolisthesis".  In 
the first paragraph of its decision the Board indicated that 
"The veteran is appealing from the rating action reducing 
the disability evaluation for his service-connected back 
condition from forty percent (40%) to ten percent (10%)."  
The second paragraph of the Board's decision recapitulated 
the April 1957 examination findings.  The third and final 
paragraph of the Board's decision referred to "all other 
evidence of record" and the moving party's contentions as 
well as the April 1957 examination findings.  The key 
sentence in the decision reads as follows:  "It is the 
decision of the Board that an increased rating is not 
warranted under the applicable schedular provisions for 
rating disabilities."  The applicable schedular provisions 
were not described, nor was any law or regulation cited.  

On November 21, 1997, legislation was enacted which permitted 
challenges to Board decisions based on CUE.  See Pub. L. No. 
105-111, codified at 38 U.S.C. § 7111.

The moving party initially raised the matter of error in a 
December 2000 statement.  He referred to the reduction of his 
40 percent evaluation by the RO in July 1957.  The September 
1957 Board decision was not mentioned.  A January 2001 RO 
rating decision determined that the May 1957 rating action 
was not CUE.  A statement was received from the moving party 
in March 2001 disagreeing with the January 2001 decision.  
The moving party was informed in a letter from VA dated in 
April 2002 that the May 1957 rating decision had been 
subsumed by the September 1957 Board denial.  See 38 C.F.R. 
§ 20.1104.  The moving party was notified that any claim of 
CUE with the actions taken in 1957 had to be directed to the 
Board.  A November 2002 letter from the moving party to his 
representative claiming CUE in the September 1957 Board 
decision was forwarded to the Board.  The CUE motion was been 
duly docketed.  

A letter was sent by the Board to the moving party's 
representative on March 28, 2003 noting that a request had 
been made to review a prior Board decision on the grounds of 
CUE in accordance with 38 U.S.C.A. § 7111 and that the 
representative had 30 days from the date of the letter to 
file a relevant response.  

In a statement dated April 3, 2003, the moving party's 
representative argued that there was CUE in the May 1957 
Board decision because the Board improperly adjudicated the 
issue of entitlement to an increased evaluation for 
lumbosacral spondylolisthesis, rather than as a determination 
of the propriety of a reduction from 40 percent to 10 percent 
in the rating of the moving party's service-connected low 
back disability under the provisions of 38 C.F.R. § 3.105(e), 
did not apply 38 C.F.R. § 3.344, and did not apply the 
correct diagnostic codes.  

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  These cases will be discussed below.

Law and regulations in effect at the time of the September 
1957 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the September 1957 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Following is a synopsis of the 
law and regulations pertaining to increased evaluations as 
such existed in May 1957.

(i.)  Reduction in disability ratings.

Compensation will not be reduced or discontinued by reason of 
a new evaluation without physical examination, except that a 
physical examination will not be requested where there is on 
file a recent report that accurately reflects the current 
disability, is adequate for rating purposes, and meets the 
particular requirements of the Rating Schedules.  38 C.F.R. 
§ 3.265 (1957).

(ii.)  Specific schedular criteria for rating back disability

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion.  Schedule for Rating Disabilities, 
Diagnostic Code 5292 (1957).

Under Diagnostic Codes 5294 and 5295, which, respectively, 
rate sacro-iliac injury and weakness and lumbosacral strain, 
a severe strain, with listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or a narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating; with muscle spasm on extreme forward bending, and a 
loss of lateral spine motion, unilateral, in the standing 
position, warrants a 20 percent evaluation.  A 10 percent 
evaluation is assigned for characteristic pain on motion; 
where there are slight subjective symptoms only, a 
noncompensable evaluation is warranted.  Schedule for Rating 
Disabilities, Diagnostic Codes 5294, 5295 (1957).

The Board notes in passing that the above diagnostic codes 
remain essentially the same at present.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5292, 5294, 5295 (2002).

Analysis

Initial matter -applicability of the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. § 5103A].  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
potentially applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court majority opinion explained that even though 
the VCAA is a reason to remand "many, many claims, . . . it 
is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that notwithstanding the fact that the 
VCAA appears to be inapplicable to this case, the moving 
party has been given appropriate notice, in particular in a 
letter from the Board to the moving party's representative 
dated in March 2003, and has been accorded ample opportunity 
to present his contentions.




Discussion

The Board initially wishes to note that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error'."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The moving party has challenged on the basis of CUE a 
September 11, 1957 Board decision which concluded that an 
increased evaluation, in excess of 10 percent, was not 
warranted for service-connected low back disability.  It was 
contended on behalf of the moving party in April 2003 that 
the Board erred in (1) treating the issue as entitlement to 
an increased evaluation rather than as whether the reduction 
from 40 percent to 10 percent for service-connected low back 
disability by the RO in its May 1957 rating decision was 
proper under the provisions of 38 C.F.R. § 3.105(e) on 
reduction in compensation evaluations; (2) failing to apply 
38 C.F.R. § 3.344 concerning the stabilization of disability 
evaluations; and (3) failing to apply Diagnostic Codes 5294 
and 5295 to allow a higher evaluation for low back 
disability.

With respect to the first and second contentions, which are 
to the effect that the Board failed to apply VA regulations 
38 C.F.R. § 3.105(e) and § 3.344, those VA regulations had 
not been promulgated at the time of the September 1957 Board 
decision; they were adopted in February 1961.  See 26 Fed. 
Reg. 1569 (Feb. 24, 1961).  Since only the law as it existed 
at the time of the Board's September 1957 decision may be 
considered, 38 C.F.R. §§ 3.105(e) and 3.344 thus cannot be 
considered in this case.  See 38 C.F.R. §§ 20.1403(b).  

The pertinent regulation in effect in 1957 was  38 C.F.R. 
§ 3.265 (1957) which, as discussed above, provided that a 
reduction in disability rating would not be done without 
physical examination.  In this case, such examination was 
done.  There was of record the report of the April 1957 VA 
examination of the moving party's back, and the April 1957 
examination findings were referenced in some detail in the 
Board's decision..

The September 1957 Board decision listed the issue on appeal 
as entitlement to an increased rating for the service-
connected back disability and concluded that an increased 
rating was not warranted for low back disability.   However, 
the Board specifically noted in the first sentence of its 
decision that the moving party was appealing the reduction in 
the disability rating for the service-connected back 
condition from 40 percent to 10 percent.  It is therefore 
clear that the Board was cognizant of the fact that the 
disability rating had been reduced from 40 percent to 10 
percent and considered the matter in that light.  

The third contention is that the Board did not apply the 
correct diagnostic codes and that at least a 20 percent 
evaluation should have been assigned for low back disability 
under either Diagnostic Code 5294 or 5295 based on the VA 
examination's findings of back muscle spasms with flexion 
limited to 60 degrees.  
In essence, this contention appears to be that the Board 
cannot ignore applicable VA regulations that would help the 
moving party's claim.  See Franklin v. Brown, 5 Vet. App. 190 
(1993).  However, it is not clear from the Board's September 
1957 decision that Diagnostic Codes 5294 and 5295 were 
ignored, since the decision concluded that an increased 
evaluation was not warranted "under the applicable schedular 
provisions for rating disabilities."  There is no indication 
in the language of the September 1957 decision that it 
excluded consideration of Diagnostic Codes 5294 and 5295.

The Board wishes to make it clear that, under current law, 
the Board's one page September 11, 1957 decision would be 
considered to be inadequate.  The Board did not specifically 
cite or discuss in any detail pertinent law and regulations 
and did not provide any specific reasons and bases for its 
conclusory sentence that "an increased rating is not 
warranted under the applicable schedular provisions for 
rating disabilities."  However, the September 1957 Board 
decision must be assessed based on the state of the law at 
that time, not subsequently enacted law or judicial opinions.  
Failure on the part of the Board in September 1957 to 
articulate specific reasons and bases for its decision does 
not constitute CUE.  It appears from the plain language of 
the Board's decision, which referred to "applicable 
schedular provisions", that it considered the appropriate 
schedular criteria.

In essence, the third contention on behalf of the moving 
party amounts to disagreement as to how the Board weighed the 
evidence in its September 1957 decision.  This is not a basis 
for a valid CUE claim.  See 38 C.F.R. § 20.1403(d)(3).  
Moreover, the Court has made it clear that a disagreement as 
to how the facts were weighed or evaluated does not provide a 
basis to find CUE.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) and cases cited therein.

Although the April 1957 VA examination found muscle spasm and 
limitation of back flexion to 60 degrees, it was noted that 
motion was not limited in other directions.  Consequently, 
the moving party did not have a loss of lateral spine motion, 
unilateral, in the standing position, as required for a 20 
percent evaluation under the provisions of Diagnostic Codes 
5294 and 5295.  It is therefore clear that the Board's 
September 1957 decision to deny a rating in excess of 10 
percent for the moving party's low back disability was 
reasonably supported by evidence of record.

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether a rating in excess of 10 
percent should have been granted for the moving party's low 
back disability.  When reasonable minds can differ, however, 
it cannot be said that there was an undebatable error, which 
is the kind of error required for a finding of CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

For the reasons expressed above, the Board concludes that the 
September 1957 decision did not contain CUE.  The motion is 
accordingly denied.


ORDER

The motion for revision of the September 11, 1957 Board 
decision is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


